DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding: an acceleration slip regulation method implemented by a vehicle on a road surface, comprising: determining a current control phase of a vehicle in an acceleration slip regulation state, wherein the current control phase is a torque reduction phase; determining a current road surface adhesion coefficient of the vehicle; determining a maximum torque allowed by the road surface based on the current control phase and the current road surface adhesion coefficient by: determining a first maximum value of the current road surface adhesion coefficient based on an actual torque fed back by a drive motor of the vehicle when the vehicle enters the torque reduction phase and when the current control phase of the vehicle is different from a control phase of the vehicle in a previous sampling period; and determining the maximum torque allowed by the road surface based on the first maximum value of the current road surface adhesion coefficient; obtaining a demand torque for the drive motor of the vehicle; obtaining a wheel slip rate of the vehicle; outputting an adaptive feedforward torque for acceleration slip regulation of the vehicle based on the maximum torque allowed by the road surface, the demand torque, and the wheel slip rate; determining a feedback torque based on the first maximum value of the current road surface adhesion coefficient; and 2Atty. Docket: 4747-17600 (85331907US05) determining a demand torque for the acceleration slip regulation based on the adaptive feedforward torque and the feedback torque, wherein the demand torque for the acceleration slip regulation is a sum of the feedforward torque and the feedback torque.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 06/08/2022, with respect to claims 1-7, 10-16, and 18-23 have been fully considered and are persuasive. The rejections of claims 1-7, 10-16, and 18-23 have been withdrawn due to Applicant’s amendment and arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2013/0274969 A1): Wang teaches a feed forward adjustment algorithm that provides an engine drag torque adjustment signal indicative of engine drag to request that the torque output of the motor be ramped up before and during the clutch engagement period. A feedback adjustment algorithm is provided to maintain vehicle acceleration during the period of clutch engagement. When the vehicle is accelerating prior to the clutch engagement period, motor torque may be adjusted to maintain the same acceleration and thereby enhance vehicle drivability. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664